Citation Nr: 0107639	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-29 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to an increased evaluation for residuals of a 
right heel stress fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
left heel stress fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In November 1998 the Board 
remanded the case for further development.  The case has been 
returned to the Board for further appellate action.  


REMAND

During the pendency of the appellant's appeal but after the 
case was remanded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  

VA and private treatment records show that the veteran has 
both rheumatoid arthritis and residuals of bilateral heel 
stress fractures.  Although the residuals of the heel stress 
fractures are service connected, the June 1997 rating 
decision determined that his rheumatoid arthritis was not 
associated with his service or any incident therein.  Medical 
opinions submitted by the veteran's private physicians 
attribute the majority of the veteran's bilateral foot 
disabilities to his inservice heel stress fractures.  A VA 
orthopedist opined, after examining the veteran in April 
1999, that his symptoms were not consistent with post-
traumatic arthritis and that most of his problems were a 
result of his rheumatoid arthritis.  The orthopedist did; 
however, recommend that the veteran be evaluated by a 
rheumatologist to determine the extent of his bilateral foot 
disability that was attributable to his rheumatoid arthritis.  
There is no indication in the claims folder that such an 
evaluation was performed.  Therefore, the Board finds that 
there is insufficient medical evidence of record for VA to 
make a decision on the claims.
 
The United States Court of Claims for Veterans Appeals 
(Court) has held that, under 38 U.S.C.A. § 5107(a) (West 
1991), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  If possible, the amount of the veteran's current 
feet disabilities attributed to his rheumatoid arthritis 
should be distinguished from the amount attributed to his 
inservice heel stress fractures.  

In light of the foregoing circumstances, the veteran's claims 
are REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for VA 
examination, by a rheumatologist.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  All indicated studies 
should be performed.  The rheumatologist 
should evaluate the severity of the 
veteran's current bilateral foot 
disabilities and, if possible, 
distinguish the symptomatology of his 
rheumatoid arthritis from that of his 
residuals of bilateral heel stress 
fractures.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



